Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the applicant’s election without traverse of Group, claims 1-13 in the reply filed on 03/21/2022.  Claims 1-21 were pending, claims 14-21 were withdrawn. Claims 1-13 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

4.2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“control system being configured to selectively control a plurality of circuits of the plurality of pool or spa devices” in claim 1;  
“processor being configured to execute computer-readable instructions“ in claims 1; 
“wireless transceiver configured to connect to the computer network“ in claim 7; 
“servers from a client device configured to display a user interface” in claims 7; 
“client device being configured to generate the second command data” in claims 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 5, 7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (“Roy”, US 2020/0319621 A1) in view of Ansari et al. (“Ansari”, US 2010/0241748 A1).

Regarding Claim 1, Roy discloses a system comprising: 
a plurality of pool or spa devices (Roy, FIG.1, equipment 14a-14h, [0095]: a plurality of pool and spa equipment 14a-14h); 
a wireless transceiver (Roy, FIG.1, subsystem 12a-12h, [0095, 97]: provides wireless connections); 
a control system coupled to a remote device via an electronic communication network and the wireless transceiver, the control system being configured to (Roy. FIG.1, pool/spa control system 14f, server 18, smart device 20, [0096]: a pool/spa control system 14f coupled to a remote server 18 or a remote smart device 20; [0191]: control to the selected pool equipment; [0415]: select a group of devices), the control system comprising: 
a memory device configured to store definitions of a first feature circuit and a first logic function, the first feature circuit corresponding to a first subset of the plurality of circuits and being associated with the first logic function, the first logic function defining how the first subset of the plurality of circuits is to be controlled when the first feature circuit is activated (Roy, FIG.3, pool control logic 70: [0099]: a pool control logic 70 is embodied as programmed instructions (software code) stored on a non-transitory computer-readable, and include water feature control logic 72, valve actuator control logic 74, cleaner control logic 76, lighting control logic 78, heater control logic 80, chemistry automation control logic 82, and pump control logic 84; FIG.18, pump factory specifications 906, pump configuration parameters 908, pool configuration parameters 912, [0136]: Pump control logic 84 could incorporate and/or be in communication with a variety of types of data and/or data sources (“definition”), e.g. pump factory specifications 906, pump configuration parameters 908); 
a plurality of communication ports comprising at least one local area network communication port and a plurality of serial communication ports, the at least one local area communication network port being coupled to the wireless transceiver, and the plurality of serial communication ports being coupled to at least one of the plurality of pool or spa devices (Roy, FIG.2, subsystems 12a-12h, wireless communication subsystem 34, wired communication subsystem 36, Ethernet transceiver 42, and a serial transceiver 44, [0098]: Network communication and local control subsystem 12a-12h provide network connectivity for pool and spa equipment via a multitude of wired communication subsystem 36 (Ethernet transceiver 42, and a serial transceiver 44) and wireless communication subsystem 34); 
a processor coupled to the plurality of communication ports and the memory device, the processor being configured to execute computer-readable instructions which, when executed, cause the processor to (Roy, FIG.2, processor 22, non-volatile memory 28, [0098]: The non-volatile memory 28 could store one or more local control programs 30 couple to processor 22 for providing local control of the pool or spa equipment): 
receive command data from the remote device via the electronic communication network (Roy, [0095]: the devices 14a-14h interact with each other (e.g., to exchange data and commands for controlling each other), as well as to be remotely controlled by another system such as a remote server,  remote monitoring); and 
in response to a first command of the command data, activate the first feature circuit to (Roy, FIG.19, [0144]: the pump control logic 84 receives an instruction to activate the pump).  
However, Roy does not disclose

Ansari discloses
(Ansari, FIG.3, gateway devices 10, service management system 50, wide area network 99,  Abstract, [0027]: The service management system 50 communicates via wide area network 99 with gateway devices 10, and remotely manages delivery of application services by the gateway device(s), e.g. by selectively activating or deactivating service logic modules in the gateway devices.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “selectively control devices” of Ansari into the invention of Roy. The suggestion/motivation would have been to improve convenience for a user and easier management for the application service management, and effectively manages application services (Ansari, Abstract, [0002, 21-28]).

Regarding Claim 2, Roy-Ansari discloses the system of claim 1, wherein the plurality of pool or spa devices comprises a plurality of submersible lights, wherein the plurality of circuits comprises a plurality of light circuits of the plurality of submersible lights, and wherein the computer-readable instructions, when executed, further cause the processor to: 
	selectively control a subset of the plurality of light circuits corresponding to a subset of the plurality of submersible lights to control colors output by the subset of the plurality of submersible lights, the subset of the plurality of light circuits corresponding to a light group defined in the memory device of the control system (Roy, FIG.24, user input data 1802, lighting operational data 1804, [0241]: User input data 1802 could include lighting color, lighting duration, timers, schedule, etc. Lighting operational data 1804 could include status (on/off), etc.; Roy, FIG.25B, S1838, [0243]: the lighting control logic 78 determines the environment of the lighting fixture, e.g., is the fixture in air or water (“submersible lights”); Roy, FIG.25C, S1848, [0244]: the lighting control logic 78 prompts the user for a desired lighting color)

Regarding Claim 3, Roy-Ansari discloses the system of claim 2, wherein the command data comprises a swim command, wherein the computer-readable instructions, when executed, further cause the processor to: 
control the subset of the plurality of light circuits to synchronize the subset of the plurality of submersible lights to output light of the same color (Roy, FIG.33AC, [0350]: pool control logic 70 for matching or synchronizing the operation of the lighting system 14h to interior mood lighting in a home. Roy, [0487]: user modify or change a light show. It is obvious for one of ordinary skill in the art to control the lights system 14h to synchronize the modified light show of a subset of lights); 
control the subset of the plurality of light circuits to cause a first light of the subset of the plurality of submersible lights to begin changing color according to a predefined sequence (Roy, FIG.25C, [0244]: illustrating a process for a user to define a light show); and 
following a predefined period of delay, control the subset of the plurality of light circuits to cause a second light of the subset of the plurality of submersible lights to begin changing color according to the predefined sequence, wherein the first light and the second light are defined according to an ordered list associated with the light group (Combined Roy, FIG.33AC, [0350]-FIG.25C, [0244] teaches or suggests synchronizing the operation of the second lighting system 14h to first lighting system).  

Regarding Claim 5, Roy-Ansari discloses the system of claim 1, wherein the computer-readable instructions, when executed, further cause the processor to: 
activate an automatic pool cleaner pump of the pool or spa devices based on a second command of the command data (Roy, FIG.27A, S2420, [0283]: the pool cleaner control logic 76 receives instruction to activate a pool cleaner); 
force a filter pump of the pool or spa devices to activate prior to activating the automatic pool cleaner pump (Roy, FIG.27A, S2424-S2425, [0283]: determining whether the pump is on, if pump is off, activate the pump); 
determine that a spa pump of the pool or spa devices has been activated (Roy, FIG.27A, S2424 [0283]: determining whether the pump is on, if pump is off); 
automatically deactivate the automatic pool cleaner pump in response to determining that the spa pump has been activated (It is obvious for one of ordinary skill in the art to implement “deactivate the pool cleaner pump” to prevent pool cleaner pump from running when the spa is in use); 
automatically activate the automatic pool cleaner pump in response to determining that the spa pump has been deactivated (It is obvious for one of ordinary skill in the art to implement “activate the pool cleaner pump” when the spa is not in use); 
determine that a solar heater of the pool or spa devices has been activated (Roy, FIG.29B, S2742, [0303]: determining whether the heater valve actuator 14e is in the correct orientation (e.g., valve is open)); and 
automatically deactivate the automatic pool cleaner pump for a predetermined time period in response to determining that the solar heater has been activated (Roy, FIG.29B, [0303]: deactivating the pump and retries until no retries remaining (“predetermined time period”) ).  

Regarding Claim 7, Roy discloses a method comprising: 
establishing a connection over a computer network between a controller of a pool control system and one or more servers of the pool control system (Roy. FIG.5, pool/spa control system 114f, server 118, control systems 120, [0102]: a pool/spa control system 114f coupled to a remote server 118 or a remote control systems 120), the controller comprising a processor, a memory electronically accessible by the processor, a wireless transceiver in electronic communication with the processor and configured to connect to the computer network, and a plurality of communication ports electrically connecting the controller to at least one pool or spa device, the one or more servers being geographically remote from the controller (Roy, FIG.2, processor 22, non-volatile memory 28, [0098]: The non-volatile memory 28 could store one or more local control programs 30 couple to processor 22 for providing local control of the pool or spa equipment. Roy, FIG.5, single speed pump 113, a variable speed pump 114a, pool/spa heating or cooling system 114b, pool/spa chlorination system 114c, valve actuators 114e, pool/spa lighting systems 114h, WiFi router 122, pool logic 170, [0102]: The pool/spa control system 114f communicates with a remote server 118 or one or more remote control systems 120 via a WiFi router 122 and the Internet. The pool/spa control system 114f could include pool logic 170 stored therein for allowing central control and monitoring of pool/spa equipment at the pool/spa site. The pool/spa system controller 114f could communicate with one or more valve actuators 114e, a single speed pump 113, a variable speed pump 114a, pool/spa lighting systems 114h, a pool/spa heating or cooling system 114b, and/or a pool/spa chlorination system 114c); 
receiving first command data on the one or more servers from a client device configured to display a user interface and to generate the first command data in response to a detected interaction with the user interface (Roy, [0102]: The remote control system 120 such as a smart device (e.g., smart phone, smart speaker, smart TV, embedded device) includes Web browser user interfaces can communicate with server 118); 
sending, with the one or more servers, the first command data to the controller (Roy, FIG.6, S132, [0102-103]: The pool/spa control system 114f receives an incoming operational data (“first command”) from server 118); 
in response to the first command data, storing, by the processor in the memory of the controller, definitions of a first feature circuit and a first logic function associated with the first feature circuit, the first feature circuit corresponding to a first plurality of circuits corresponding to the at least one pool or spa device, the first logic function defining how the first plurality of circuits is to be controlled when the first feature circuit is activated (Roy, FIG.6, S138, S142, [0103]: the pool/spa system controller 114f processes instructions; and transmits set points to the connected devices, such as the pool/spa equipment 113, 114a, 114h, 114b, and 114c); 
receiving second command data on the one or more servers from the client device, the client device being configured to generate the second command data in response to a second detected interaction with the user interface (Roy, FIG.6, S150, [0104]: the pool/spa system controller 114f receives incoming instructions (“second command data”)); 
receiving, by the processor, the second command data from the one or more servers (Roy, FIG.6, S150, [0104]: the pool/spa system controller 114f receives incoming instructions (“second command data”) from the server 118); and 
in response to the second command data: 
determining, by the processor, that the second command data comprises a command to activate the first feature circuit (Roy, FIG.19, [0144]: the pump control logic 84 receives an instruction to activate the pump); 
obtaining, by the processor, the definitions from the memory; identifying, by the processor, the first plurality of circuits based on the definition of the first feature circuit (Roy, [0136]: Pump control logic 84 could incorporate and/or be in communication with a variety of types of data and/or data sources (“definition”), e.g. pump factory specifications 906, pump configuration parameters 908); and 
(Roy, FIG.19, [0144]: the pump control logic 84 receives an instruction to activate the pump).  
However, Roy does not disclose
selectively controlling, by the processor, the first plurality of circuits according to the first logic function.
Ansari discloses
selectively controlling, by the processor, the first plurality of circuits according to the first logic function (Ansari, FIG.3, gateway devices 10, service management system 50, wide area network 99,  Abstract, [0027]: The service management system 50 communicates via wide area network 99 with gateway devices 10, and remotely manages delivery of application services by the gateway device(s), e.g. by selectively activating or deactivating service logic modules in the gateway devices).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “selectively control devices” of Ansari into the invention of Roy. The suggestion/motivation would have been to improve convenience for a user and easier management for the application service management, and effectively manages application services (Ansari, Abstract, [0002, 21-28]).

Regarding Claim 9, Roy-Ansari discloses the method of claim 7, wherein the at least one pool or spa device comprises a plurality of submersible lights having a plurality of light circuits, the method further comprising: 
receiving, by the processor via the one or more servers, third command data, the third command data being generated by the client device in response to a third detected interaction with the user interface (Roy, FIG.6, S156, [0104]: the pool/spa system controller 114f receives incoming updated external data (“third command data”)); and 
in response to the third command data, selectively controlling, by the processor, a subset of the plurality of light circuits corresponding to a subset of the plurality of submersible lights to control colors output by the subset of the plurality of submersible lights, the subset of the plurality of light circuits corresponding to a light group defined in the memory (Roy, FIG.24, user input data 1802, lighting operational data 1804, [0241]: User input data 1802 could include lighting color, lighting duration, timers, schedule, etc. Lighting operational data 1804 could include status (on/off), etc.; Roy, FIG.25B, S1838, [0243]: the lighting control logic 78 determines the environment of the lighting fixture, e.g., is the fixture in air or water (“submersible lights”); Roy, FIG.25C, S1848, [0244]: the lighting control logic 78 prompts the user for a desired lighting color) .  

Regarding Claim 10, Roy-Ansari discloses the method of claim 9, wherein the third command data comprises a swim command, the method further comprising: 
controlling, by the processor, the subset of the plurality of light circuits to synchronize the subset of the plurality of submersible lights to output light of the same color (Roy, FIG.33AC, [0350]: pool control logic 70 for matching or synchronizing the operation of the lighting system 14h to interior mood lighting in a home. Roy, [0487]: user modify or change a light show. It is obvious for one of ordinary skill in the art to control the lights system 14h to synchronize the modified light show of a subset of light); 
controlling, by the processor, the subset of the plurality of light circuits to cause a first light of the subset of the plurality of submersible lights to begin changing color according to a predefined sequence (Roy, FIG.25C, [0244]: illustrating a process for a user to define a light show); and 
following a predefined period of delay, controlling, by the processor, the subset of the plurality of light circuits to cause a second light of the subset of the plurality of submersible lights to begin changing color according to the predefined sequence, wherein the first light and the second light are defined according to an ordered list associated with the light group (Combined Roy, FIG.33AC, [0350]-FIG.25C, [0244] teaches or suggests synchronizing the operation of the second lighting system 14h to first lighting system).  

Regarding Claim 12, Roy-Ansari discloses the method of claim 7, wherein the at least one pool or spa device includes an automatic pool cleaner pump, a filter pump, a spa pump, and a solar heater, the method further comprising: 
receiving, by the processor via the one or more servers, third command data, the third command data being generated by the client device in response to a third detected interaction with the user interface (Roy, FIG.6, S156, [0104]: the pool/spa system controller 114f receives incoming updated external data (“third command data”)); 
activating, by the processor, the automatic pool cleaner pump in response to the third command data (Roy, FIG.27A, S2420, [0283]: the pool cleaner control logic 76 receives instruction to activate a pool cleaner); 
automatically forcing, by the processor, the filter pump to activate prior to activating an automatic pool cleaner pump (Roy, FIG.27A, S2424-S2425, [0283]: determining whether the pump is on, if pump is off, activate the pump); 
determining, by the processor, that the spa pump has been activated (Roy, FIG.27A, S2424 [0283]: determining whether the pump is on, if pump is of); 
automatically deactivating, by the processor, the automatic pool cleaner pump in response to determining that the spa pump has been activated (It is obvious for one of ordinary skill in the art to implement “deactivate the pool cleaner pump” to prevent pool cleaner pump from running when the spa is in use);   
automatically activating, by the processor, the automatic pool cleaner pump in response to determining that the spa pump has been deactivated (It is obvious for one of ordinary skill in the art to implement “activate the pool cleaner pump” when the spa is not in use); 
determining, by the processor, that the solar heater has been activated (Roy, FIG.29B, S2742, [0303]: determining whether the heater valve actuator 14e is in the correct orientation (e.g., valve is open)); and 
automatically deactivating, by the processor, the automatic pool cleaner pump for a predetermined time period in response to determining that the solar heater has been activated (Roy, FIG.29B, [0303]: deactivating the pump and retries until no retries remaining (“predetermined time period”)).  

5.3.	Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (“Roy”, US 2020/0319621 A1) in view of Ansari et al. (“Ansari”, US 2010/0241748 A1) as applied to claim 1, and further in view of Poojary et al. (“Poojary”, US 2021/0079630 A1).

Regarding Claim 4, Roy-Ansari discloses the system of claim 1 as set forth above, wherein the computer-readable instructions, when executed, further cause the processor to: 
receive a first ambient temperature from a temperature sensor of the pool or spa devices (Roy, [0019]: receive a first ambient air temperature); 
compare the first ambient temperature to a predefined ambient temperature threshold to determine that the first ambient temperature is less than or equal to the predefined ambient temperature threshold, defining a freeze condition (Roy, [0019]: determine whether the ambient temperature is less than the ambient threshold, the control subsystem executes a defrost cycle); 
determine that a freeze protection setting is enabled (Roy, [0019]: the control subsystem executes a defrost cycle); 
prevent a heater of the pool or spa devices from being activated while the freeze protection mode is active (Roy, [0019]: When the ambient temperature is greater than the ambient threshold, the control subsystem transmits a diagnostic report and deactivates the heating system); 
receive a second ambient temperature from the temperature sensor (Roy, [0019]: receive a refrigerant temperature, and determine whether the refrigerant temperature is less than a refrigerant threshold); 
compare the second ambient temperature to the predefined ambient temperature threshold to determine that the second ambient temperature is greater than the predefined ambient temperature threshold, indicating an end of the freeze condition (Roy, [0019]: When the ambient temperature is less than the ambient threshold, the control subsystem executes a defrost cycle); 
deactivate the second subset of the plurality of circuits (Roy, [0019]: deactivates the heating system); and 
	However, Roy-Ansari does not disclose
activate a freeze protection mode
activate a second subset of the plurality of circuits that are indicated to be assigned freeze protection, where activating the second subset causes at least one pump of the plurality of pool or spa devices to turn on and causes at least two valves of the plurality of pool or spa devices to turn on; 
determine that the freeze protection mode is active;   
deactivate the second subset of the plurality of circuits; and 
deactivate the freeze protection mode.  
	Poojary discloses
activate a freeze protection mode (Poojary, [0099]: If the average temperature falls below 32° F., then the freeze protection program may be activated); 
activate a second subset of the plurality of circuits that are indicated to be assigned freeze protection, where activating the second subset causes at least one pump of the plurality of pool or spa devices to turn on and causes at least two valves of the plurality of pool or spa devices to turn on (Poojary, [0099]: open the main valve and allow water to flow (or trickle) through the pipes. In this way, the system prevents the pipe from freezing); 
determine that the freeze protection mode is active (Poojary, [0131]: the temperature is continuously recorded and monitored, and an average temperature is recorded. If the average temperature falls below 32° F., then the freeze protection program may be activated); and
deactivate the freeze protection mode (Poojary, [0131]: It is obvious for one of ordinary skill in the art to implement “deactivate the freeze protection mode” when the average temperature is above 32° F).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “freeze protection” of Poojary into the invention of Roy-Ansari. The suggestion/motivation would have been to improve water management effective by detecting and reducing water leaks, prevent pipes from freezing (Poojary, [0098-100]).

Regarding Claim 11, Roy-Ansari discloses the method of claim 7 as set forth above, wherein the at least one pool or spa device includes a temperature sensor, a pump, at least two valves, and a heater, the method further comprising: 
receiving, by the processor, a first ambient temperature value from the temperature sensor (Roy, [0019]: receive a first ambient air temperature);   
comparing, by the processor, the first ambient temperature value to a predefined ambient temperature threshold to determine that the first ambient temperature value is less than or equal to the predefined ambient temperature threshold, defining a freeze condition (Roy, [0019]: determine whether the ambient temperature is less than the ambient threshold, the control subsystem executes a defrost cycle); 
determining, by the processor, that a freeze protection setting is enabled (Roy, [0019]: the control subsystem executes a defrost cycle); 
preventing, by the processor, the heater from being activated while the freeze protection mode is active (Roy, [0019]: When the ambient temperature is greater than the ambient threshold, the control subsystem transmits a diagnostic report and deactivates the heating system); 
receiving, by the processor, a second ambient temperature from the temperature sensor (Roy, [0019]: receive a refrigerant temperature, and determine whether the refrigerant temperature is less than a refrigerant threshold); 
comparing, by the processor, the second ambient temperature to the predefined ambient temperature threshold to determine that the second ambient temperature is greater than the predefined ambient temperature threshold, indicating an end of the freeze condition (Roy, [0019]: When the ambient temperature is less than the ambient threshold, the control subsystem executes a defrost cycle); 
deactivating, by the processor, the second plurality of circuits (Roy, [0019]: deactivates the heating system).
However, Roy-Ansari does not disclose
activating, by the processor, a freeze protection mode; 
activating, by the processor, a second plurality of circuits that are indicated to be assigned freeze protection, where activating the second plurality of circuits causes the pump to turn on and causes the at least two valves to turn on; 
determining, by the processor, that the freeze protection mode is active; and 
deactivating, by the processor, the freeze protection mode.  
Poojary discloses
activating, by the processor, a freeze protection mode (Poojary, [0099]: If the average temperature falls below 32° F., then the freeze protection program may be activated); 
activating, by the processor, a second plurality of circuits that are indicated to be assigned freeze protection, where activating the second plurality of circuits causes the pump to turn on and causes the at least two valves to turn on (Poojary, [0099]: open the main valve and allow water to flow (or trickle) through the pipes. In this way, the system prevents the pipe from freezing); 
determining, by the processor, that the freeze protection mode is active (Poojary, [0131]: the temperature is continuously recorded and monitored, and an average temperature is recorded. If the average temperature falls below 32° F., then the freeze protection program may be activated); and 
deactivating, by the processor, the freeze protection mode (Poojary, [0131]: It is obvious for one of ordinary skill in the art to implement “deactivate the freeze protection mode” when the average temperature is above 32° F).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “freeze protection” of Poojary into the invention of Roy-Ansari. The suggestion/motivation would have been to improve water management effective by detecting and reducing water leaks, prevent pipes from freezing (Poojary, [0098-100]).

5.4.	Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (“Roy”, US 2020/0319621 A1) in view of Ansari et al. (“Ansari”, US 2010/0241748 A1) as applied to claim 1, and further in view of Morgan et al. (“Morgan”, US 6411874 B1).

Regarding Claim 6, Roy-Ansari discloses the system of claim 1 as set forth above.
However, Roy-Ansari does not disclose
determine that a second command of the command data corresponds to a single button press at a user interface of the remote device, the single button press being associated with activating a feature circuit group, wherein the first feature circuit and a second feature circuit are assigned to the feature circuit group, and wherein the second feature circuit corresponds to a second subset of the plurality of circuits and a second logic function; and 
simultaneously activate the first feature circuit and the second feature circuit in response to the single button press.  
Morgan discloses
determine that a second command of the command data corresponds to a single button press at a user interface of the remote device, the single button press being associated with activating a feature circuit group, wherein the first feature circuit and a second feature circuit are assigned to the feature circuit group, and wherein the second feature circuit corresponds to a second subset of the plurality of circuits and a second logic function (Morgan, claim1, a touch-sensitive display device, coupled to said controller, to allow a user to activate more than one of said peripheral devices that are coupled to said plurality of communication links by pressing a graphical icon on a graphical user interface displayed on said touch-sensitive display device.); and 
simultaneously activate the first feature circuit and the second feature circuit in response to the single button press (Morgan, claim 2, allows a user to simultaneously activate more than one of said peripheral devices that are coupled to said plurality of communication links via a single touch on a graphical icon displayed on said touch-sensitive display device).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “one-touch command” of Morgan into the invention of Roy-Ansari. The suggestion/motivation would have been to improve rapidly coordinating and controlling the operation of numerous emergency vehicle peripheral subsystems (Morgan, Abstract, col. 1, lines 34 to col. 3, lines 32).

Regarding Claim 13, Roy-Ansari discloses the method of claim 7 as set forth above, further comprising: 
receiving, by the processor via the one or more servers, third command data, the third command data being generated by the client device in response to a third detected interaction with the user interface (Roy, FIG.6, S156, [0104]: the pool/spa system controller 114f receives incoming updated external data (“third command data”)).
However, Roy-Ansari does not disclose
determine, by the processor, that the third command data corresponds to a single button press at the user interface, the single button press being associated with activating a feature circuit group, wherein the first feature circuit and a second feature circuit are assigned to the feature circuit group, and wherein the second feature circuit corresponds to a second plurality of circuits corresponding to the at least one pool or spa device and to a second logic function; and 
simultaneously activate, by the processor, the first feature circuit and the second feature circuit in response to the single button press.  
Morgan discloses
determine, by the processor, that the third command data corresponds to a single button press at the user interface, the single button press being associated with activating a feature circuit group, wherein the first feature circuit and a second feature circuit are assigned to the feature circuit group, and wherein the second feature circuit corresponds to a second plurality of circuits corresponding to the at least one pool or spa device and to a second logic function (Morgan, claim1, a touch-sensitive display device, coupled to said controller, to allow a user to activate more than one of said peripheral devices that are coupled to said plurality of communication links by pressing a graphical icon on a graphical user interface displayed on said touch-sensitive display device); and 
simultaneously activate, by the processor, the first feature circuit and the second feature circuit in response to the single button press (Morgan, claim 2, allows a user to simultaneously activate more than one of said peripheral devices that are coupled to said plurality of communication links via a single touch on a graphical icon displayed on said touch-sensitive display device).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “one-touch command” of Morgan into the invention of Roy-Ansari. The suggestion/motivation would have been to improve rapidly coordinating and controlling the operation of numerous emergency vehicle peripheral subsystems (Morgan, Abstract, col. 1, lines 34 to col. 3, lines 32).

5.5.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (“Roy”, US 2020/0319621 A1) in view of Ansari et al. (“Ansari”, US 2010/0241748 A1) as applied to claim 1, and further in view of Lee et al. (“Lee”, US 2014/0304385 A1).

Regarding Claim 8, Roy-Ansari discloses the method of claim 7 as set forth above, the one or more servers comprising a first server and a second server (Roy, FIG.1, servers 18, [0096]: one or more servers 18), the method further comprising:   
receiving, on the (Roy, [0102]: The server 118 receives instruction (“first command data” from remote control system 120 such as a smart device); 
sending, by the (Roy, FIG.6, S132, [0102-103]: The pool/spa control system 114f receives an incoming operational data (“first command”) from server 118).  
However, Roy-Ansari does not disclose
receiving, on the first server, 
sending, by the first server, the first command data to the second server via a communication bus; and 
sending, by the second server, 
Lee discloses
receiving, on the first server, (Lee, FIG.5, first server 300, [0050]. Combined Roy, [0102]-Lee, [0050] teaches or suggests receiving, on the first server 300, a message);
sending, by the first server, the first command data to the second server via a communication bus (Lee, FIG.5, second server 500, [0050]: the first server 300 sends a message to the second server 500); and 
sending, by the second server, the first command data to the controller (Combined Roy, [0102-103]-Lee, [0050] teaches or suggests sending, by the second server, the first command to the controller).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “interworking service” of Lee into the invention of Roy-Ansari. The suggestion/motivation would have been to improve interworking service in a pool/spa network, in which servers and adaptors existing in a home network can identify with each other and servers or adaptors are not doubly connected to a device. (Lee, Abstract, [0003-8]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Duchamp et al., US 2012/0158336 A1, Method For Managing Set Of Swimming Pools, Involves Measuring Or Estimating Datum Representing Water Quality Of Swimming Pools Using Local Control Units, And Sending Datum To Remote Server Of Management Centre Via Communication Network.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446